Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted October 4, 2022, wherein claim 16 is amended.  This application is a continuation of US application 15/706604, now abandoned, filed September 15, 2017, which is a continuation of US application 14/631760, now abandoned, filed February 25, 2015, which is a continuation of US application 12/831131, now abandoned, filed July 6, 2010, which claims benefit of provisional applications 61/355025, filed June 15, 2010, and 61/223294, filed July 6, 2009, and is a continuation in part of US application 12/267602, now abandoned, filed November 9, 2008, which claims benefit of provisional applications 61/196046, filed October 14, 2008, 61/008407, filed December 20, 2007, and 61/002705, filed November 9, 2007.
Claims 16-25, 31, 32, and 34 are pending in this application.
Claims 16-25, 31, 32, and 34 as amended are examined on the merits herein.

Priority
Parent application 12/267602, of which this application is a continuation in part, as well as provisional applications 61/223294, 61/196046, 61/008407, and 61/002705, fail to provide written description of the claims as currently pending, as these applications do not describe an effect of the bacterial zwitterionic polysaccharide on the percentage of Foxp3+ T-cells.  Therefore the effective filing date of instant claims 16-25, 31, 32, and 34 is the filing date of provisional application 61/355025, filed June 15, 2010.

Withdrawn Rejections
	Applicant’s amendment, submitted October 4, 2022, with respect to the rejection of claims 16, 17, 20, 21, 24, 31, and 32 under 35 USC 102(e) for being anticipated by Kasper et al., has been fully considered and found to be persuasive to remove the rejection as base claim 16 has been amended to more particularly define the population of Foxp3+ cells determined.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new ground of rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25, 31, 32, and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 has been amended to newly recite a step of is “determining the activity of CD4+CD25+Foxp3+ Treg cells in suppressing T helper cells of the subject in need.” Furthermore neither the claims nor the specification define the process of determining this suppressive activity in such a way that one skilled in the art would take it as indicating any specific, concrete steps, or as achieving any particular result.  It is unclear form the claims as written whether this limitation requires merely detecting CD4+CD25+Foxp3+ cells, detecting suppression or reduced activity of T helper cells in the subject, observing the activity of the CD4+CD25+Foxp3+ Treg cells from the subject in an in vitro assay of T helper cell suppression, merely being aware of the fact that CD4+CD25+Foxp3+ Treg cells can suppress T helper cells, or any combination thereof.  In the absence of any further definition, one skilled in the art would not know what is actually required by this limitation, rendering the claims indefinite.  For the sake of this office action, the claims will be treated as if detecting the population of CD4+CD25+Foxp3+ Treg cells also constitutes determining their suppressive activity, as there is no evidence that this limitation is to be interpreted as requiring any further concrete, manipulative process steps beyond simply determining that these cells exist in the first place.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21, 23-25, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (PCT international publication WO02/45708, reference of record in previous action) in view of Head et al. (Reference of record in previous action) in view of Mazmanian et al. (NPL reference 395 included with PTO-1449 submitted December 8, 2020) in view of Li et al. (Reference of record in previous action) in view of Vandenbark et al. (PCT international publication WO2006/012641, reference of record in previous action) in view of Uhlig et al. (Reference of record in previous action)
The claimed invention is directed to a method of preventing or reducing the development of colitis in a subject comprising administering a zwitterionic bacterial polysaccharide to a subject in need of increasing the population of Treg cells expressing CD4, CD25, and FoxP3.  Base claim 16 further specifies steps comprising orally or rectally administering to the subject a zwitterionic bacterial polysaccharide, wherein the polysaccharide increases the percentage of Foxp3+ T-cells in the mesenteric lymph nodes and/or intestinal compartment of the subject, and determining the population of Treg cells expressing FoxP3 in the subject.
Dependent claims 17-19 further define the subject as either having or not having colitis at the time of treatment.  Dependent claims 20-22 define the identity of the specific polysaccharide being administered.  Dependent claims 23, 24, 31, and 32 identify particular characteristics of the composition being administered and the schedule of administration.  Dependent claim 25 defines the condition being prevented or treated as ulcerative colitis.
Wang et al. discloses that certain zwitterionic polysaccharides alter immune cell function by inducing cytokines such as IL-10 and activating immune cells such as T-cells. (p. 2 lines 27-32) In a preferred embodiment the zwitterionic polysaccharide is PS A2 of B fragilis. (p. 4 lines 1-6) The reference further discloses a pharmaceutical composition for activating immune cells comprising this polysaccharide and a pharmaceutically acceptable carrier. (p. 5 lines 5-8) Wang et al. further discloses a method of treating or preventing Th1-responsive disorders including inflammatory bowel disease. (p. 6 line 27 – p. 7 line 7) Besides the specific B. fragilis A2 polysaccharide other zwitterionic bacterial polysaccharides can be used as well. (p. 16 lines 1-6) The dose of the polysaccharide administered can vary between 500 nanograms and 500 micrograms per kilogram of subject body weight, and can be determined with routine experimentation. (p. 37 line 30 – p. 38 line 7) Dosing intervals and duration of administration can also be determined by routine experimentation. (p. 38 lines 23-25) The polymer can be administered by various routes including parenteral routes as a preferred embodiment. (p. 40 lines 25-32) Effects of the polysaccharide include inducing IL-10 secretion, (p. 32 line 31 – p. 33 line 13) which is useful for treating conditions including inflammatory bowel disease.  The polymers stimulate host T-cells, (p. 35 lines 3-7) and treat Th1-specific disorders, (p. 35 line 25 – p. 36 line 3) of which inflammatory bowel disease is also considered to be an example.  With respect to the limitation requiring that the percentage of Foxp3+ T-cells is increased, this limitation merely recites the mechanism of action of the claimed method, and therefore does not differentiate the claims from the prior art method comprising administering the same compound to the same subject.
Wang et al. does not specifically disclose a method wherein the condition being treated is ulcerative colitis.  However, Head et al. discloses that ulcerative colitis is one of the two most common forms of inflammatory bowel disease. (p. 247 left column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the polysaccharides described by Wang et al. to a subject suffering from ulcerative colitis.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Wang et al. discloses treatment of inflammatory bowel disease generally, of which UC is a common subtype.  Such a disclosure would constitute a suggestion to apply the general teaching to specific patient populations disclosed in the art.
Wang et al. further does not specifically disclose a step of enterally, for example orally, administering the composition to a subject.  However, Mazmanian et al. discloses that the effect of B. fragilis PSA exerts its immunomodulatory properties when administered orally. (p. 110 left column last paragraph – right column second paragraph)
Furthermore Li et al. discloses that while administration of recombinant IL-10 has produced promising results in animal models of colitis, human trials of systemic injection of IL-10 were less effective. (p. 621 left column last paragraph – right column third paragraph) Systemic administration of IL-10 is seen to produce side effects and immunostimulation. (p. 621 right column last paragraph) The pharmacokinetics of IL-10 are also described as possible inadequate for action at the specific site of intestinal inflammation.  Li et al. further discloses that administration of bacteria secreting IL-10 has been used as a method for locally administering IL-10 to the bowel by the oral route. (p. 622 left column first paragraph) Gelatin microspheres containing IL-10 have also been administered rectally to treat colitis in an animal model. (p. 622 right column second paragraph)
Based on these secondary references, one of ordinary skill in the art at the time of the invention would have found it to be obvious to improve the process described by Wang et al. by orally or rectally administering the polysaccharide rather than administering it parenterally.  Specifically, Wang et al. discloses a prior art process that differs from the claimed invention in that the route of administration is parenteral rather than oral.  Furthermore Li et al. discloses that systemic delivery of IL-10 has been found to be difficult and problematic as a therapy for inflammatory bowel disease and that local delivery by oral or rectal administration is expected to constitute an improvement.  Finally, Mazmanian et al. discloses that B. fragilis PSA is effective when delivered orally, thereby indicating a likelihood of success in modifying the treatment described by Wang et al. to include oral administration.  Furthermore while Wang et al. discloses parenteral administration as preferred, the reference also generically discloses that any route of administration can be used.
With respect to the specific dosages and durations of administration described in instant claims 23, 31, and 32, one of ordinary skill in the art would have been able to determine the optimal dosage and duration to treat a particular disease with a particular polysaccharide, in view of the statement by Wang that such experimentation can be determined by routine experimentation.
With respect to the step of determining the population of CD4+/CD25+/Foxp3+ Treg cells recited in claim 16, Wang et al. does not disclose a step of measuring this cell population.  However, Vandenbark et al. discloses methods of detecting an autoimmune disease in a subject, or assessing the efficacy of a therapy for an autoimmune disease in a subject, comprising measuring the expression of Foxp3 in a biological sample taken from the subject. (p. 3 lines 16-27) In a specific embodiment Foxp3 expression is evaluated in a specific subset of T cells such as CD4+/CD25+ cells. (p. 25 lines 20-27) Isolating this cell population and determining the Foxp3 expression would constitute “determining the population of CD4+CD25+Foxp3+ Treg cells in the subject” according to present claim 16.  Regarding the newly introduced step of “determining the activity of CD4+CD25+Foxp3+ cells in suppressing T-helper cells of the subject in need,” in claim 16, it is unclear what actual new step this introduces beyond simply determining the population of these cells in the first place.  Autoimmune diseases contemplated by this reference include inflammatory bowel disease, including both Crohn’s disease and ulcerative colitis. (p. 9 lines 3-10) Particularly, an increase in Foxp3 expression indicates that the therapy being monitored is having the desired effect. (p. 25 lines 13-19) Additionally, Uhlig et al. discloses that foxp3 is expressed in T-cells in tissues including the mesenteric lymph nodes and colon. (p. 5854 figure 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to measure the expression of Foxp3 in the mesenteric lymph nodes or colon of a subject treated by the method described by Wang et al.  One of ordinary skill in the art would have found this measurement step to have been obvious because of the suggestion by Vandenbark et al. to measure changes in Foxp3 expression to monitor the effectiveness of therapy for autoimmune diseases coupled by the disclosure by Uhlig et al. that Foxp3 is expressed in these tissues.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 4, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the cited references do not disclose a connection between administering the bacterial zwitterionic polysaccharide to a subject and suppressing the immunoactivity of T helper cells, or any suppressive activity of CD4+CD25+Foxp3+ Treg cells against T helper cells.  However, the limitation that Applicant appears to refer to is “determining the activity of CD4+CD25+Foxp3+ Treg cells in suppressing T helper cells of the subject in need.” As discussed previously under 35 USC 112(b), this limitation is indefinite and does not appear to specifically require any concrete step beyond determining the population of these cells in the first place.  Therefore it does not serve to differentiate the claimed method from the prior art.  With respect to the newly modified step of “determining the population of CD4+CD25+Foxp3+ Treg cells in the subject,” as discussed in the body of the rejection, Vandenbark et al. does specifically suggest assaying this particular cell population, thereby rendering this step obvious even with the amendment.  For these reason the rejection is deemed proper and made FINAL.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. in view of Vandenbark et al. in view of Uhlig et al., as applied to claims 16-21, 23-25, 31, and 32 above, and further in view of Tzianabos et al. (Infection and Immunity 1994, reference of record in previous action)
The disclosures of Wang et al., Head et al., Mazmanian et al., Li et al., Vandenbark et al., and Uhlig et al. are discussed above.  Wang et al. further describes protection from abscess formation as one of the beneficial effects of the disclosed polysaccharides. (p. lines 8-11)  Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. in view of Vandenbark et al. in view of Uhlig et al. does not disclose a method wherein the polysaccharide is PS B from B. fragilis.
Tzianabos et al. discloses that both PSA and PSB are zwitterionic polysaccharides of B. fragilis. (p. 4881 right column first paragraph, p. 4882 figure 1) Both of these polysaccharides were tested for their ability to protect against intra-abdominal abscess formation, (p. 4883 left column second paragraph) and seen to have a protective effect. (p. 4883 right column second paragraph) Chemical modification of polysaccharides indicated that this protective effect was associated with the presence of oppositely charged chemical moieties on the polysaccharides. (p. 4884 right column second paragraph – p. 4885 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use other zwitterionic polysaccharides such as B. fragilis PSB in the method described by Wang et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Tzianabos et al. discloses that this other polysaccharide has the same chemical features and biological activity as PS A1.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 4, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments with respect to this rejection are those made with respect to the rejection over Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. in view of Uhlig et al. alone, and are not found persuasive for the same reasons.

Claims 16-21, 24, 25, 31, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasper et al. (US pre-grant publication 2010/0311686, cited in PTO-1449 submitted December 8, 2020) in view of Vandenbark et al. (PCT international publication WO2006/012641, reference of record in previous action) in view of Uhlig et al. (Reference of record in previous action)
Independent claim 16 is directed to a method of preventing or reducing the development of colitis in a subject in need thereof comprising administering to the subject a zwitterionic bacterial polysaccharide and then determining the population of FoxP3+ Treg cells in the mesenteric lymph nodes or intestinal compartment of the subject.  Note that claim 16 has been amended to no longer require that the treatment involve preventing or reducing the development of colitis in the subject.  Dependent claims 20 and 21 further specify the identity of the particular bacterial zwitterionic polysaccharide, for example B. fragilis PSA.  Dependent claim 24 specifies that the composition further comprises a pharmaceutically acceptable vehicle.  Dependent claims 31 and 32 further specify that the composition be administered to a subject for at least one day or at least five days.
Kasper et al. discloses nutraceutical compositions comprising isolated B. fragilis capsular PSA, intended to prevent or treat multiple sclerosis. (p. 1 paragraph 9) As these compositions are described as nutraceuticals, they are clearly intended for oral administration.  Kasper et al. further describes adding the polysaccharide to foods which could reasonably be considered to be a pharmaceutically acceptable vehicle according to claim 24. (p. 3 paragraph 26) Kasper et al. further describes administering a dose of 50-100 µg of PSA to mice every three days, meeting the dose limitation in claim 23. (p. 4 paragraph 35) Administration daily, for an indefinite period of time, is disclosed. (p. 4 paragraph 36) In example 8 on p. 10, mice were orally administered 50 or 100 µg purified PSA every three days, for a period of longer than five days. (p. 10 paragraph 82, also figure 5) PSA treated mice were also assayed for FoxP3+ Treg cells in the mesenteric lymph nodes.  With respect to the newly introduced limitation requiring that the method accomplish “preventing or reducing the development of colitis” in a subject, this limitation does not specifically require that the subject be actually suffering from colitis, or that they exhibit any particular predisposing factor for colitis.  Therefore simply administering the bacterial polysaccharide to a subject is seen to meet the limitation of “preventing or reducing the development of colitis,” because the subject would be reasonably expected to be less likely to develop colitis as a result of the treatment.  Still further, a subject suffering from multiple sclerosis as described by Kasper et al. is actually at increased risk of inflammatory bowel diseases including ulcerative colitis, as disclosed by Kosmidou et al. (Reference included with PTO-892) Therefore as evidenced by this article, treating a subject suffering from multiple sclerosis is reasonably considered to accomplish “reducing the development of colitis” in the subject.
Kasper et al. does not specifically describe a step of determining the population of CD4+/CD25+/Foxp3+ Treg cells in the subject as recited in claim 16.  However, Vandenbark et al. discloses methods of detecting an autoimmune disease in a subject, or assessing the efficacy of a therapy for an autoimmune disease in a subject, comprising measuring the expression of Foxp3 in a biological sample taken from the subject. (p. 3 lines 16-27) In a specific embodiment Foxp3 expression is evaluated in a specific subset of T cells such as CD4+/CD25+ cells. (p. 25 lines 20-27) Isolating this cell population and determining the Foxp3 expression would constitute “determining the population of CD4+CD25+Foxp3+ Treg cells in the subject” according to present claim 16.  Regarding the newly introduced step of “determining the activity of CD4+CD25+Foxp3+ cells in suppressing T-helper cells of the subject in need,” in claim 16, it is unclear what actual new step this introduces beyond simply determining the population of these cells in the first place.  Autoimmune diseases contemplated by this reference include inflammatory bowel disease, including both Crohn’s disease and ulcerative colitis. (p. 9 lines 3-10) Particularly, an increase in Foxp3 expression indicates that the therapy being monitored is having the desired effect. (p. 25 lines 13-19) Additionally, Uhlig et al. discloses that foxp3 is expressed in T-cells in tissues including the mesenteric lymph nodes and colon. (p. 5854 figure 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method described by Vandenbark et al. to monitor the effectiveness of a therapy as described by Kasper et al.  One of ordinary skill in the art would have seen the disclosure of Vandenbark et al. as suggesting this step because Vandenbark et al. discloses measuring FoxP3+ expression in CD4+/CD25+ Treg cells in order to monitor the effect of therapy for conditions such as multiple sclerosis.
Regarding claims 18, 19, and 25, Vandenbark et al. also discloses a method for inhibiting an autoimmune disease comprising administering to a subject in need thereof a therapeutically effective amount of a composition that increases FoxP3 expression. (p. 3 lines 10-12) 
it would additionally have been obvious to one of ordinary skill in the art at the time of the invention to administer B. fragilis PSA to a subject in order to treat inflammatory bowel disease, for example ulcerative colitis.  Specifically, one of ordinary skill in the art would have found this to be obvious because Vandenbark et al. discloses that inflammatory bowel disease is an autoimmune disease that can be treated by therapies that increase FoxP3 expression, thereby suggesting using oral B. fragilis PSA to treat these conditions in addition to multiple sclerosis.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 4, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments with respect to this rejection are those made with respect to the rejection over Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. in view of Uhlig et al., and are not found persuasive for the same reasons.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	12/1/2022